Appellant was convicted of swindling, and his punishment assessed at confinement in the penitentiary for a term of seven years; hence this appeal.
The facts of the case tend to show that appellant for some years had been doing business with W.B. Worsham  Company, bankers at Henrietta, Clay County, Texas; of which W.B. Worsham was president; that about the 8th or 9th of July, 1902, appellant, then being and living in the territory of Oklahoma, wrote W.B. Worsham at Henrietta, and among other things, represented to him, as follows: "I want to be carried until can ship to meet paper, and if you cannot carry me any longer say so and give me a chance to do something. There is nothing against my cattle or against me  your money is all I owe anyone. So let me hear from you at once." That thereafter, on October 8th, 1902, appellant requested a loan of three thousand dollars; and that prosecutors, relying on the letter and representations therein contained, advanced appellant, by giving him a credit on their books at Henrietta, the sum of three thousand dollars. That thereafter appellant drew the same out by checks. While the transaction was pending appellant was not in Clay County, where the money was advanced. It was further shown by the State that at the time the letter of July 9th was written, appellant had encumbered all the cattle he owned, and had transferred all of his property subject to execution to his wife's father. This is a sufficient statement of the case to present the questions involved.
Appellant made a motion to quash the indictment, among other things, on the ground that the same did not contain the allegation that appellant knew the representation was false when he made it; and also because the indictment does not contain the writing in full, that is, the entire letter is not set out. The authorities in this State appear to require that it be alleged in the indictment that the false pretenses were knowingly made. Miranda v. State, 44 Tex. 442; Mathena v. State, 15 Texas Crim. App., 473. Mr. Bishop lays down the same proposition in a general way; stating that it must be proved that the party charged with the swindle knew the pretenses were false when he made them. See Bishop Crim. Proc., vol. 2, secs. 163, sub. 2; 182, 188, sub. 3. If it is true that this allegation must be proved, under our rules of pleading, it should be alleged. However, it is contended by the State that our statute, in defining the offense, does not use the word "knowingly" in connection with the representation. The statute merely requires that the property be acquired by means of some false or deceitful pretense or device, or fraudulent representation; and the contention is that "fraudulent" in this connection, which is used in the indictment, is tantamount to an allegation that the false pretense was knowingly made; that the word fraudulent imports this meaning. It will be noted that the statute does not require the pretenses to be fraudulent. *Page 506 
It may be a false representation, or a deceitful representation or pretense, or a fraudulent representation. As stated, the first count in the indictment, under which appellant was convicted, characterizes the representation as both false, and fraudulent. We are not inclined to agree that the word "fraudulent" implies knowledge in all instances: that the representation was knowingly false. At any rate, the authorities of this State are the other way, and we see no reason to change this requirement in pleading. We hold, in accordance with the authorities cited and others, that the indictment is defective in this respect.
The authorities in this State also appear to hold that where a written instrument is the basis of the swindling, the whole of the written instrument must be set out. Baker v. State, 14 Texas Crim. App., 332; Dwyer v. State, 24 Texas Crim. App., 132; Hardin v. State, 25 Texas Crim. App., 74. And for other authorities see White's Ann. Pen. Code, sec. 1642. There may be cases where it will only be necessary to set out enough of the writing; that is, all that was pertinent to the issue, and which shows the whole of the representation made, to induce the party to part with his property; and it would seem, if the document in question, when the whole of it is presented, fails to show that the representation was made with the intent to induce the prosecutor to part with his property, that the prosecution could not be maintained. That is, as we understand the rule, the false pretense must afford some reason why the party was induced to part with his property. The party so induced must have relied upon the representation, and have parted with his property on that account, and it must also be shown that the pretense so made was knowingly false. Blum v. State, 20 Texas Crim. App., 578; Hurst v. State, 39 Tex.Crim. Rep.. Applying the rule above enunciated to this case, to our minds it is manifest that if the whole of said letter of July 9th had been stated in the indictment, it would have shown on its face that the purpose of appellant in making the representation was not to obtain a new loan, but to obtain an extension of his existing indebtedness of seven thousand dollors, evidenced by a note of his to prosecutors, which note the prosecutors were insisting was due and should be paid. We quote the letter in full:
"W.B. WORSHAM,                       SAYRE, O.T., July 9, 1902. Henrietta, Texas.
Dear Sir: Am in receipt of slip from your bank in which it says, come through, and my understanding was with the right to renew at the 6 after date. Now you know cattle are not fat in that part of the country  I want to be carried until can ship to meet paper and if you cannot carry me any longer say so and give me a chance to do something. There is nothing against my cattle or against me  your money is all I owe anyone, so let me hear from you at once.                          Very Respt, P.S. DOXEY." *Page 507 
If the purpose of this letter is doubtful, which we do not believe, other letters and evidence adduced in the case show very clearly that appellant was not at that time seeking any loan. Without endorsing in full the doctrine, which seems to have been the rule heretofore in this State, we believe in this case the letter should have been set out in full, which was the basis of the accusation against appellant of swindling. We do not believe the letter of itself, when fully shown, indicates that appellant's purpose in writing it was to obtain a further advancement or loan. Of course this might be made good, and that intent impressed upon the letter, by other averments, or acts or conduct of appellant in that connection. In this particular case no contemporaneous acts are set out. But some three months subsequent, to wit: on October 8th, 1902, appellant is shown to have written the following letter to W.B. Worsham  Company, to-wit:
"W.B. WORSHAM  Co.                 DUMAS, TEXAS, Oct. 8, 1902.
Dear sir: I am up to ship out some cattle  find they are not fat enough to ship, and have leased a fresh pasture that has not had anything on it this year  the grass is fine. I will have to have $3000.00, three thousand dollars to winter on  pay lease with if you can let me have it send me note and check book to this place, and when I get through gathering cattle will come down and fix you up all O.K. Very Respt.           P.S. DOXEY."
It seems that on this letter the additional loan was extended. No reference is made, however, to the preceding letter. In this he simply proposed to borrow three thousand dollars more, and promised to come down and fix it up with them at some subsequent date. It does not occur to us that, reviewing these letters in the light of the other circumstances of the case, there was any such connection between the letter of July 9th, and the making of the loan in October, as would authorize this prosecution; notwithstanding prosecutor's statement that when they extended the loan in the fall they relied on the letter written the previous summer. Of course, our statute uses the words "false pretenses," in general terms; and it embraces every false and deceitful pretense made with the intention to swindle. But it is not every case of fraud and dishonesty by which one person gets advantage of another that can be characterized as a swindle under our statute. The prosecutors when they extended the loan may have recalled the fact that appellant had previously stated to them that there was nothing against him or his property, but they knew that that representation was made for another purpose, and not with the intent to procure an additional loan. It seems to us that ordinary business prudence would have required of them to know if the status of his property was the same as had been previously represented by him to them. If they intended then to rely upon his previous representation as an inducement to the new loan. It may be conceded that the pretense may be a continuing one, and that it would not be necessary *Page 508 
to renew a pretense formerly made in order to base a prosecution for fraudulently obtaining property by means thereof; yet, in our opinion, the false pretense must be sufficiently proximate to the obtention of the thing in order to make him indictable, and must be made with the specific intent to acquire the particular thing. Here we do not believe it can be said that the pretense of July 9th was made with the intent to acquire the loan extended on the letter of the following October.
There are a number of other assignments in the case, but those treated dispose of the indictment; and we do not deem it necessary to discuss the others. For the errors pointed out, the judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.
[Rehearing overruled without written opinion. — Reporter.]